Citation Nr: 0728547	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected diabetic neuropathy of the left upper 
extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected diabetic neuropathy of the right upper 
extremity.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected diabetic neuropathy of the left lower 
extremity.

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected diabetic neuropathy of the right lower 
extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to May 
1971 and from November 1973 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2001 and January 2006 rating 
decisions issued by the RO.  

The RO issued a rating decision in January 2006 on the 
veteran's various claims.  In April 2006, the veteran filed a 
Notice of Disagreement (NOD) with this rating decision 
regarding the issues of increased evaluations for the 
service-connected diabetes mellitus and service-connected 
diabetic neuropathy of the right and left upper and lower 
extremities and entitlement to total disability evaluation on 
the basis of individual unemployability (TDIU).  The RO 
issued a Statement of the Case (SOC) regarding these issues 
also in April 2006.  In his April 2006 Substantive Appeal, 
the veteran indicated that he only wished to pursue his 
appeal regarding the issues of increased evaluations for the 
service-connected diabetic neuropathy of the right and left 
upper and lower extremities.  Thus, the issues of an 
increased evaluation for the service-connected diabetes 
mellitus and entitlement to TDIU are not presently before the 
Board on appeal. 




FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active duty.

2.  The veteran is not shown to suffer from PTSD as a result 
of a verified in-service stressor.

3.  The service-connected diabetic neuropathy of the right 
and left upper extremities is not shown to be productive of a 
disability picture more nearly approximated by moderate 
incomplete paralysis of the ulnar nerve.

4.  The service-connected diabetic neuropathy of the right 
and left lower extremities is not shown to be productive of a 
disability picture more nearly approximated by moderate 
incomplete paralysis of the external popliteal nerve.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by military service. 38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected diabetic 
neuropathy of the right and left upper extremities have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a 
including Diagnostic Codes 8516-8716 (2006).

3.   The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected diabetic 
neuropathy of the right and left lower extremities have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a 
including Diagnostic Codes 8521-8721 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The veteran reported that he was receiving Social Security 
Administrative (SSA) disability compensation for his various 
disabilities.  Thus the SSA could have had records pertinent 
to this claim for VA benefits.  The Board notes that VA 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, such as the Social Security 
Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  However, 
in correspondence dated September 2005, the SSA notified the 
Board that after an exhaustive and comprehensive search, they 
were unable to locate records associated with the veteran's 
claim for SSA benefits.  Thus, no further efforts to obtain 
such records are therefore necessary.  See generally Porter 
v. Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek 
to obtain that which does not exist).
  
The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in July 2002, November 2003 and August 2005 
letters.  By these letters, the RO also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that while the VCAA notice need not be 
contained in a single communication, post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case) cannot satisfy the duty to notify.  The Federal Circuit 
further held that such notice should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed May 2001 and January 2006 rating 
decision.  However, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In an April letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f)(1); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a 
grant of service connection can be made.

The veteran's service personnel file indicates that he had 
service in Vietnam.  His military occupational specialty was 
track vehicle mechanic.  In addition to his vehicle repair 
duties, his reported duties included driver for a lieutenant, 
supervisor of South Vietnamese workers, participation in 
vehicle recovery missions, and perimeter guard duty.  

The service medical records do not show any complaints of or 
treatment for PTSD or any other psychiatric disorder.  
Subsequent to service, treatment records and VA examination 
reports are replete with reference to a diagnosis of PTSD.  
During an April 2001 VA examination, the veteran reported 
that he served in Vietnam for 11 months.  Although he did not 
have a combat position, the veteran reported three incidents 
that involved mortar attacks.  He reported witnessing a buddy 
get killed by sniper fire.  He reported witnessing three 
people get killed in Vietnam and reported killing a couple of 
people also.  He reported that he witnessed a Vietnamese man 
get run over by a grader.  The examiner noted that the 
veteran reported these incidents without any emotion. When 
further prompted to discuss more specifically the details of 
these events, the veteran was unable to remember specifics 
because of the length of time that had elapsed.

The veteran reported that he thought about Vietnam 
approximately one time per week.  He generally did not talk 
about Vietnam and avoided watching war movies.  He reported 
the Vietnam scenes from the movie "Forrest Gump" really 
tore him up.  Overall, he reported that serving in the 
military really helped him grow up a lot.  The examiner 
concluded that the veteran met the criteria for a diagnosis 
of dysthymic disorder, late onset.  The examiner noted that 
the veteran displayed some symptoms of PTSD, but did not meet 
the full criteria for the diagnosis of PTSD.

An August 2001 VA hospital discharge summary notes that the 
veteran appeared to be having chronic symptoms of PTSD since 
returning from Vietnam.  The veteran reported having such 
PTSD symptoms as hypervigilance, hyperarousal, avoidance, 
numbness, social avoidance behavior, and re-experiences of 
occurrences in Vietnam.  He reported that he was increasingly 
anxious, isolated, demoralized and hopeless since being 
recently laid off.  He had chronic sleep problems and only 
slept 3-4 hours per night, with frequent interruptions due to 
fear.  He worried that he would lose control and kill himself 
or someone else.  His mood was good so long as he was alone.  
He enjoyed time with his puppy and grandson.

On examination, he was fully alert and oriented with good 
hygiene.  He was pleasant and cooperative with normal 
psychomotor.  Speech was logical, rapid and monotone.  He was 
anxious but smiled noticeably throughout.  He said he was 
frequently scared, tense and became tearful.  Thought process 
was organized and goal-oriented and thought content was 
without active hallucinations.  He demonstrated suicidal 
ideation with intent to overdose.  Insight was poor, judgment 
was fair, and cognition was not impaired.  He was diagnosed 
with PTSD.

During a December 2003 VA examination, the veteran described 
himself as generally feeling depressed.  He claimed to be 
irritable at times and easily fly off the handle.  He 
appeared anxious; however, his attitude was entirely 
cooperative and he laughed at times, nervously, but easily 
maintained rapport with the examiner.  It appeared as though 
his ability to express himself was somewhat impaired.  He had 
recent and remote memory deficits.  There was no indication 
of any thought disorder, delusions, or hallucinations.  He 
had no impulse control problems.  He admitted being depressed 
and having suicidal ideation and reported hospitalization for 
being suicidal; however, he had not homicidal ideation.  He 
had anxiety and panic attacks in crowds.  He had some sleep 
disturbance.  He constantly thought about Vietnam and had 
weekly nightmares about the same.  He obsessed about his 
friend being shot next to him in Vietnam, but, couldn't 
remember his name.  He also demonstrated survivor's guilt.

The examiner disagreed with the April 2001 denial of a 
diagnosis of PTSD and determined that the veteran fully met 
the criteria for PTSD and noted several reported incidents of 
stressful events in service.  While on border patrol, a 
sniper attacked and the veteran's friend was shot right next 
to him.  The veteran also recalled a captain who was killed 
in the hooch.  The veteran found it hard to remember details 
of these incidents, but thought daily about these incidents.  
He had recurrent distressing dreams of things in Vietnam.  He 
made an effort to avoid thoughts and feelings about Vietnam 
by avoiding crowds or watching films.  He had diminished 
interest in many activities and an extreme level of 
detachment except with family members and one select friend.  
He had difficulty sleeping, was irritable and was 
hypervigilant.

The examiner noted that the veteran struggled most of his 
life after Vietnam, but masked symptoms well.  He noted, 
however, that the veteran was a poor informant.  The veteran 
demonstrated a great deal of reservations and hesitancy to 
discuss anything about Vietnam.  Further, the veteran was 
largely amnesiac for things in Vietnam and thus did not 
exhibit obvious features of PTSD on the surface.  Losing his 
job exacerbated his PTSD symptoms.  The veteran was diagnosed 
with chronic moderate PTSD.  He was assigned a Global 
Assessment of Functioning (GAF) score of 56.

As noted, VA treatment records and examination reports are 
replete with diagnoses of PTSD.  While the examiner in the 
December 2003 examination report suggested that the PTSD was 
due, at least in part, to his experiences in Vietnam, that 
conclusion is based on a history related by the veteran of 
unverified stressors.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).

The veteran's service personnel records show that he was a 
wrecker vehicle operator and during his time in the Republic 
of Vietnam, he was assigned to the Collection Classification 
and Salvage, Detachment 1, U.S Army Depot.  Such assignments 
do not suggest combat; and there is no competent evidence of 
record that he received a Combat Infantryman Badge, Purple 
Heart Medal, or other award indicating combat.  

In his December 2003 VA examination, the veteran reported 
several stressors. In particular, he noted while on border 
patrol, a sniper attacked and the veteran's friend was shot 
right next to him.  He also recalled a captain who was killed 
in the hooch.  However, the examiner noted that the veteran 
found it hard to remember details of these incidents.  

Indeed, in a November 2003 PTSD questionnaire prepared by the 
veteran, he reported that his primary stressors involved 
witnessing the death of a Vietnamese worker by a bulldozer, 
having to shot a Vietnamese kid, and seeing a stabbed fellow 
soldier.  Again, the Board notes, the veteran did not provide 
specific enough details of these incidents, such as specific 
dates, time and places.  The veteran describes these events 
as happening while he was in Vietnam sometime between June 
1970 and April 1971.  Such information provides VA with 
insufficient detail to verify that the claimed events 
occurred.  The time-frame provided, which spans nearly a 
year, and the lack of identifying specific locations of these 
events, are far too broad for further meaningful research to 
be conducted that could lead to corroboration of the claimed 
stressors.  

In point of fact, the RO has obtained unit records.  However, 
as the veteran is unable to provide detailed information 
concerning the stressors associated with PTSD, these unit 
records are not useful to determine whether the claimed 
stressors actually happened.  

The Board notes that the veteran has submitted several lay 
statements from himself, his daughter and his girlfriend.  
While they are competent to report symptoms capable of lay 
observation, they have not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, their lay statements do not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

But assuming for the sake of argument that the veteran had 
been diagnosed with PTSD, as the veteran's stressors are not 
verified, service connection for PTSD still cannot be 
awarded.  The Board emphasizes that in order to be service-
connected for PTSD, medical evidence of diagnosed PTSD must 
linked to verified in-service stressors.  The claimed 
stressors reported by the veteran have not been verified and 
he has provided insufficient information to enable an attempt 
to verify them by the U.S. Army and Joint Services Records 
Research Center (JSRRC).  In view of the foregoing, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  

The Board takes note of additional evidence, received by the 
Board on August 30, 2007, that was submitted by the veteran 
concerning his service connection claim for PTSD more than 90 
days after the appeal was certified to the Board.  This 
evidence, which was not accompanied by a waiver of RO 
consideration, includes an August 2007 clinical summary 
prepared by a Vet Center therapist and accompanied by 
progress notes through July 2007.  In order for additional 
evidence - which is received after an appeal is certified to 
the Board but before a decision on the appeal is rendered - 
to be considered, the additional evidence must be pertinent.  
38 C.F.R. § 20.1304 (c) (2006).  As was explained above, the 
veteran's claim for PTSD is denied because the veteran has 
not adequately identified any in-service stressor to support 
linking the diagnosis of PTSD to service.  As the additional 
evidence does not provide verification of an in-service 
stressor that supports the diagnosis of PTSD, such evidence 
is not pertinent and need not be considered by the RO before 
the Board renders a decision on this appeal. 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Since the veteran has not provided 
information sufficient to verify the claimed stressors, he 
cannot meet the criteria for service connection for PTSD.  
Accordingly, the appeal is denied.  

III.  Diabetic neuropathy right and left upper and lower 
extremities

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a June 2002 rating decision, the RO granted service 
connection for diabetes and assigned a 20 percent evaluation 
effective July 2001.  In an October 2002 rating decision the 
RO continued the 20 percent evaluation for diabetes with 
peripheral neuropathy of the hands and feet.  In his December 
2002 Notice of disagreement, the veteran indicated his 
disagreement with the rating decision.  He contended that his 
peripheral neuropathy of the hands and feet were entitled to 
separate compensable evaluations.  In the February 2004 
rating decision, the RO assigned separate 10 percent 
evaluations for the service-connected diabetic neuropathy of 
the right and left upper and lower extremities.  These 
evaluations have remained in effect since that time.  

In an August 2002 examination, the veteran complained that he 
experienced numbness in his hands when he used them and a 
burning in his feet upon prolonged standing.  He complained 
of no motor weakness or joint abnormalities in his hands or 
feet, and appeared to retain his sense of touch and fine 
motor coordination.  On physical examination, the veteran 
displayed good grip, and the fingers were able to approximate 
the palms.  There were no significant joint abnormalities in 
the wrists or small joints of the fingers in either hand.  
There were no skeletal abnormalities, onychomycosis, or signs 
of fungal infection in his feet.  His ankle joints were 
tender on compression.  Peripheral pulses, sensory function, 
vibratory function and position sense were intact.  Deep 
tendon reflexes were normal in the upper and lower 
extremities.  

The veteran was diagnosed with peripheral neuropathy in the 
hands manifested by a numbing sensation on pressure.  He was 
also diagnosed with peripheral neuropathy in the feet 
manifested by a burning sensation on prolonged standing.  The 
examiner noted that there were no intrinsic problems with the 
hands or the feet.  

In a December 2003 VA examination, the veteran demonstrated 
numbness, tingling, paresthesias, and dysesthesia of the 
hands and feet.  The noted neuropathy did interfere with his 
activities, especially in the cold weather and walking on 
uneven surfaces.  The examiner noted that there was neuritis 
and neuralgia of both the hands and feet.  There was no 
muscle wasting atrophy.

In a February 2004 VA treatment record, test results showed 
the motor amplitude was reduced in the common peroneal nerve, 
but the velocity was normal.  Amplitudes and velocities were 
normal in the tibial and sural nerves.  Tests suggested a 
possible axonal neuropathy in that the motor amplitude was 
reduced in a single nerve.  Further, there could be some 
focal injury to the right common peroneal nerve.

In an October 2005 VA examination, the veteran demonstrated 
neuropathy symptoms such as paresthesias, loss of sensation, 
pain, and increased sensitivity.  However, the veteran had no 
muscle atrophy, abnormal muscle tone or bulk, tremors, tics, 
other abnormal movements, or abnormal plantar reflex.  
Further, the function of the joints was unaffected by the 
nerve disorder.  The diagnosed diabetic neuropathy of the 
right and left upper and lower extremities was confirmed.

The service-connected peripheral neuropathy of the right and 
left upper extremities have been evaluated on the degree of 
paralysis of the ulnar nerve under Diagnostic Code 8516.  
38 C.F.R. § 4.124a.  A 10 percent evaluation is assigned for 
mild incomplete paralysis.  A 30 percent evaluation is 
assigned for moderate incomplete paralysis.  A 40 percent 
evaluation is assigned for severe incomplete paralysis.  A 60 
percent evaluation is assigned for complete paralysis marked 
by the "griffin claw" deformity, due to flexor contraction 
of ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the 
fingers(or reverse), cannot adduct the thumb; flexion of the 
wrist weakened.  

The service-connected peripheral neuropathy of the right and 
left lower extremities have been evaluated on the degree of 
paralysis of the external popliteal nerve (common peroneal) 
under Diagnostic Code 8521.  38 C.F.R. § 4.124a.  A 10 
percent evaluation is assigned for mild incomplete paralysis.  
A 20 percent evaluation is assigned for moderate incomplete 
paralysis.  A 30 percent evaluation is assigned for severe 
incomplete paralysis.  A 40 percent evaluation is assigned 
for complete paralysis marked by foot drop and slight droop 
of first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.

The Board also notes that 38 C.F.R. § 4.124 provides that the 
maximum rating that may be assigned for neuralgia is moderate 
incomplete paralysis.  Incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of nerve lesion or to 
partial regeneration.  When involvement is wholly sensory, 
the rating should be for the mild or at most the moderate 
degree.  38 C.F.R. § 4.124a (Note for diagnostic codes 
regarding the peripheral nerves).

The Board has applied the noted criteria to the case at hand.  
Given the most recent examination findings, including 
neuropathy symptoms - such as paresthesias, loss of 
sensation, pain, and increased sensitivity, and characterized 
as neuralgia - the Board finds the service-connected diabetic 
neuropathy of the right and left upper and lower extremities 
is not shown to be productive of a disability greater than 
that of mild incomplete paralysis of the affected extremities 
as is already contemplated by the assigned 10 percent 
evaluations.  In this regard, the Board notes that there is 
no muscle atrophy, abnormal muscle tone or bulk, tremors, 
tics, other abnormal movements, abnormal plantar reflex, or 
affect on the function of the joints by the nerve disorder.  
In view of the fact that the veteran's symptoms are 
objectively shown by the medical evidence to be primarily, if 
not wholly sensory in nature, the Board concludes that 
increased ratings are not for assignment under the 
circumstances of this case.

The only evidence of record supporting the veteran's claims 
is lay statements made by the veteran, his girlfriend, and 
his daughter.  While the veteran, his girlfriend, and 
daughter are certainly competent to testify to symptoms 
capable of lay observation, they have not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to degree of 
severity.  Accordingly, their lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992). 

The preponderance of the evidence is against the veteran's 
claims for increased evaluations.  See Gilbert v. Derwinski, 
1 Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, the veteran's claims for increased evaluations 
for the service-connected diabetic neuropathy of the left and 
right upper and lower extremities must be denied.

Finally, the Board notes that consideration has also been 
given to providing the veteran a higher ratings for his 
service-connected diabetic neuropathy of the left and right 
upper and lower extremities on extra-schedular bases under 
38 C.F.R. § 3.321(b)(1) (2006).  The Board emphasizes that 
the Schedule for Rating Disabilities is based on the average 
impairment of earning capacity resulting from a service-
connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
As the evidence of record does not document that this case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, referral 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) is not applicable under the circumstances.  


ORDER

Service connection for claimed PTSD is denied.

Evaluation in excess of 10 percent for the service-connected 
diabetic neuropathy of the left upper extremity is denied.

Evaluation in excess of 10 percent for the service-connected 
diabetic neuropathy of the right upper extremity is denied.

Evaluation in excess of 10 percent for the service-connected 
diabetic neuropathy of the left lower extremity is denied.

Evaluation in excess of 10 percent for the service-connected 
diabetic neuropathy of the right lower extremity is denied.



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


